Title: To Benjamin Franklin from Thomas Cushing, 30 June–7 July 1773
From: Cushing, Thomas
To: Franklin, Benjamin


With the letter below Speaker Cushing enclosed another, from the two houses of the General Court to Lord Dartmouth. On June 28 the houses, as their last act of the session, appointed a drafting committee; the letter was composed the following day and dispatched the day after. Its purpose seems to have been to shake Dartmouth’s conclusion, which Franklin had reported in his letter of May 6, that the houses had declared their independence of British authority. The trouble between the colony and mother country began, the letter asserted, after Bernard’s appointment as governor: he and his coterie used their influence to secure Parliamentary taxation and prevent remonstrances against it from being heard; the working of this influence had just come to light in Hutchinson’s and Oliver’s letters. When Parliament seemed to be moving toward repeal of the Townshend Acts under Dartmouth’s guidance, furthermore, Hutchinson challenged the House and Council on fundamentals of the constitution. Ignoring his challenge would have meant tacitly accepting a status akin to slavery; hence he left them no choice but to contradict him, sorry as they were to do it. The people of the province were loyal subjects, the letter continued, who would rejoice to see harmony reign again. But that could not happen until their charter rights, particularly that of paying royal officials, were respected again as they had been at the end of the last war. The houses pinned their faith on Dartmouth to work for this end, and to frustrate the machinations of Bernard “and other known enemies of the peace of Great Britain and her colonies.”
The point underlying these arguments, if we read them correctly, was that Whitehall’s view of the situation was the reverse of the truth. Controversy in Massachusetts was due not to a small group of radicals, as Hutchinson and other officials had persuaded the government, but to those very officials and their henchmen, who out of self-interest were hoodwinking the King and his ministers to turn them against a loyal province. Hutchinson had first labored surreptitiously for this end and then, when repeal of the Townshend Acts seemed imminent, had made repeal politically impossible by forcing a confrontation with the houses. Here was a hint that exposing his letters offered, as Franklin contended, the means of bringing peace. The Governor and his coterie were trying to destroy peace, which could be restored only by undoing their evil work and returning to the traditional status quo. This hope of curing the ills of the present by resurrecting the past was not new. Abandon Parliamentary taxation and revert to the old ways, Franklin had said over and over again, and all would be well. The two houses concurred, and the hope proved to be long-lasting. It survived the Coercive Acts and came to the fore in the first two Continental Congresses; it underlay Burke’s and Chatham’s and North’s eleventh-hour efforts to avoid conflict. Until 1776 many men, in England and America, believed that the only way to save the empire was to put back the clock.
 

Sir
Boston June 30 [–July 7] 1773
I have received your Favour of the 6th: of May last, am obliged to you for the Intelligence therein Contained. I communicated the same to some few Freinds with a caution not to divoulge the contents, but one of them inadvertently mentioned to some of the members his having seen such a Letter and it soon got among the members that I had received a Letter from you relative to our publick affairs and it being a Time of general expectation and the members being very sollicitous to hear in what manner our dispute with the Governor the last session was received at home. Especially as you had wrote no Letter to the House I expected to have no rest till I had given them some inteligence or another. I therefore thought it best, in order to keep the conversation you had with Lord D. as secret as possible, to give them an extract of your Letter containing only the first and last Paragraphs; which satisfied the House and kept the other part of it from publick Veiw. I hope the necessity I was under, at such a critical time to communicate some parts of the Letter will be a sufficient apology for my going thus far; before I leave this Subject I would just mention that it would be very agreeable to the House more frequently to hear from you while matters of so interesting a nature are depending at the Court of Great Britain, and this amoung others was one reason why I communicated to the House such parts of your Letter of the 6 May last as I did. I conducted it in such a manner as to have it considered as a publick Letter as by that means I apprehended I should place you in a more favourable light with the House.
By this Conveyance the Secretary will forward to you or mr. Bollan a Letter from the Two Houses to Lord Dartmouth which is of a conciliating nature and hope will have a happy affect and tend to extricate his Lordship and the rest of the administration out of their Embarrasements on account of our late Dispute with the Governor upon the Supream authority of Parliament. His Lordship was mistaken in saying we had asserted our Independency of G. Britain, it is True we gave the opinion of our Forefathers upon this Subject but carefully avoided Expresly declaring our own and his Excellency in his reply takes notice of it and says he was glad to find we avoided it. In great haste I conclude with Sincere regard and respect Your Most humble Servant
Thomas Cushing

P.S. You was quite right in informing his Lordship that it would be impossible for us to withdraw or rescind our answer to the Governor till he withdrew or rescinded his Speach, it can never be done, the Sentiments contained in those answers were well weighed and thoroughly considered before they were delivered.



July. 7. 1773
Inclosed you have an attested Copy of a Letter from both Houses dated June 29. 1773 to Lord Dartmouth which I wish safe to hand.
Copy

 
Addressed: To / Benjamin Franklin Esqr LLD / In / London / per Capt. Moth
